Case 2:10-cv-14360-DPH-MKM ECF No. 395, PageID.19272 Filed 12/11/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

   THE SHANE GROUP INC.; BRADLEY
   A. VENEBERG; SCOTT STEELE;
   MICHIGAN REGIONAL COUNCIL OF Case No. 2:10-cv-14360
   CARPENTERS EMPLOYEE BENEFITS
   FUND; ABATEMENT WORKERS       Honorable Denise Page Hood
   NATIONAL HEALTH AND WELFARE
   FUND; and MONROE PLUMBERS AND
   PIPEFITTERS LOCAL 671 WELFARE
   FUND,

         Plaintiffs,

   v.

   BLUE CROSS AND BLUE SHIELD OF
   MICHIGAN,

         Defendant.


                       DECLARATION OF PERRIN RYNDERS

        Perrin Rynders declares that he would testify as follows if called as a witness

 in this matter:

        1.    I am a partner with the law firm Varnum LLP. I graduated from the

 University of Michigan Law School, cum laude, in 1985 and have been practicing

 law with Varnum continually since then. My practice involves complex litigation

 on behalf of business entities and individuals.
Case 2:10-cv-14360-DPH-MKM ECF No. 395, PageID.19273 Filed 12/11/20 Page 2 of 3




       2.     In this matter, Varnum filed objections to the Final Approval of

 Settlement and Plan of Allocation on behalf of the following 21 sponsors of ERISA

 welfare benefit plans:

              a.    ADAC Automotive
              b.    Baker College
              c.    Borroughs Corporation
              d.    Eagle Alloy Inc.
              e.    Floracraft Corporation
              f.    Four Winds Casino Resort
              g.    Frankenmuth Bavarian Inn Inc.
              h.    Gemini Group Inc.
              i.    Gill-Roy's Hardware/Morgan Properties LLC
              j.    Grand Traverse Band of Ottawa and Chippewa Indians
              k.    Huizenga Group
              l.    Kent Companies Inc.
              m.    Magna International of America, Inc.
              n.    Master Automatic Machine Company Inc.
              o.    Petoskey Plastics Inc.
              p.    SAF-Holland USA Inc.
              q.    Terryberry Company LLC
              r.    Thelen Inc.
              s.    Trillium Staffing Solutions
              t.    Truss Technologies
              u.    Wade Trim Group Inc.

       3.     I am lead counsel for those 21 objectors in this matter, and I participated

 in a hearing on December 10, 2020 conducted by this Honorable Court.

       4.     As I stated on the record during the referenced hearing, each of

 Varnum's 21 clients identified above authorized Varnum, in writing, to settle those

 objections as set forth in the Proposed Order Approving Settlement with Varnum




                                            2
Case 2:10-cv-14360-DPH-MKM ECF No. 395, PageID.19274 Filed 12/11/20 Page 3 of 3




 Group Pursuant to Rule 23(e)(5)(B), which was presented to this Court prior to the

 referenced hearing.

       5.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

 the foregoing is true and correct.




 Date: December 11, 2020                 /s/ Perrin Rynders
                                       Perrin Rynders




                                         3
